Fourth Court of Appeals
                                     San Antonio, Texas
                                           January 17, 2020

                                         No. 04-19-00860-CV

                           IN RE VILORE FOODS COMPANY, INC.

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        The Respondent’s Motion for Extension of Time to File Response to Relator’s Petition for
Writ of Mandamus is hereby GRANTED. Time is extended to February 14, 2020.

           It is so ORDERED on January 17, 2020.


                                                                     PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court




         This proceeding arises out of Cause No. 2019CVF00316 D1, styled Catalina Castillo v. Vilore Foods
           1

Company, Inc. and Raymundo Bretano, pending in the 49th Judicial District Court, Webb County, Texas, the
Honorable Joe Lopez presiding.